Exhibit 10.2

 
SECOND AMENDED AND RESTATED
 
BY-LAWS
 
OF
 
SMTC CORPORATION
 


 
ARTICLE 1 - OFFICES
 
1.1 Registered Offices.  The registered office of SMTC Corporation (the
“Corporation”) in the State of Delaware shall be located at 1013 Centre Road, in
the City of Wilmington, County of New Castle. The name of the Corporation’s
registered agent at such address shall be Corporation Service Company. The
registered office and/or registered agent of the Corporation may be changed from
time to time by action of the Board of Directors.
 
1.2 Other offices.  The Corporation may also have offices at such other places
both within and without the State of Delaware as the Board of Directors may from
time to time determine or the business of the Corporation may require.
 
1.3 Books.  The books of the Corporation may be kept within or without of the
State of Delaware as the Board of Directors may from time to time determine or
the business of the Corporation may require.
 
ARTICLE 2 - STOCKHOLDERS
 
2.1 Place of Meetings.  All meetings of stockholders shall be held at such place
within or without the State of Delaware as may be designated from time to time
by the Board of Directors or a Chief Executive Officer (or, if there is no Chief
Executive Officer, a President) or, if not so designated, at the registered
office of the Corporation.
 
2.2 Annual Meeting.  The annual meeting of stockholders for the election of
directors and for the transaction of such other business as may properly be
brought before the meeting shall be held within six months after the end of each
fiscal year on a date to be fixed by the Board of Directors or a Chief Executive
Officer (or, if there is no Chief Executive Officer, a President), unless that
day be a legal holiday at the place where the meeting is to be held, in which
case the meeting shall be held at the same hour on the next succeeding day not a
legal holiday, or at such other date and time as shall be fixed by the Board of
Directors or a Chief Executive Officer (or, if there is no Chief Executive
Officer, a President) and stated in the notice of the meeting. If no annual
meeting is held in accordance with the foregoing provisions, the Board of
Directors shall cause the meeting to be held as soon thereafter as convenient.
If no annual meeting is held in accordance with the foregoing provisions, a
special meeting may be held in lieu of the annual meeting, and any action taken
at that special meeting shall have the same effect as if it had been taken at
the annual meeting, and in such case all references in these By-Laws to the
annual meeting of stockholders shall be deemed to refer to such special meeting.
 
 
 

--------------------------------------------------------------------------------

 
2.3 Special Meeting.  Special meetings of stockholders may be called at any time
by only the Chairman of the Board of Directors, a Chief Executive Officer (or,
if there is no Chief Executive Officer, a  President) or by the Board of
Directors of the Corporation pursuant to a resolution adopted by the affirmative
vote of a majority of the total number of directors then in office, and (up to
twice in any calendar year) shall also be called by the President or Secretary
at the request in writing of a majority of the Board of Directors or the holders
of not less than ten percent (10%) of the outstanding capital stock of the
Corporation entitled to vote. Such written request shall state the purpose or
purposes of the proposed meeting. Upon receipt of such written request, the
President or Secretary shall call a special meeting of stockholders to be held
at the offices of the Corporation or at a location, at the Corporation’s
discretion, that is reasonable and convenient, at such date and time as the
President or Secretary may fix, such meeting to be held not less than ten (10)
nor more than sixty (60) days after the receipt of such written request.  Any
business transacted at any special meeting of stockholders shall be limited to
matters relating to the purpose or purposes stated in the notice of meeting.
 
2.4 Notice of Meetings.  Except as otherwise provided by law, written notice of
each meeting of stockholders, whether annual or special, shall be given not less
than ten (10) nor more than sixty (60) days before the date of the meeting to
each stockholder entitled to vote at such meeting. The notices of all meetings
shall state the place, date and hour of the meeting. The notice of a special
meeting shall state, in addition, the purpose or purposes for which the meeting
is called. If mailed, notice is given when deposited in the United States mail,
postage prepaid, directed to the stockholder at his or her address as it appears
on the records of the Corporation.
 
2.5 Voting List.  The officer who has charge of the stock ledger of the
Corporation shall prepare, at least ten (10) days before every meeting of
stockholders, a complete list of the stockholders entitled to vote at the
meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting, during ordinary business hours, for a period of at least
ten (10) days prior to the meeting, at a place within the city where the meeting
is to be held. The list shall also be produced and kept at the time and place of
the meeting during the whole time of the meeting, and may be inspected by any
stockholder who is present.
 
2.6 Quorum.  Except as otherwise provided by law, the Certificate of
Incorporation or these By-Laws, the holders of a majority of the shares of the
capital stock of the Corporation issued and outstanding and entitled to vote at
the meeting, present in person or represented by proxy, shall constitute a
quorum for the transaction of business.
 
2.7 Adjournments.  Any meeting of stockholders may be adjourned to any other
time and to any other place at which a meeting of stockholders may be held under
these By-Laws by a majority of the stockholders present or represented at the
meeting and entitled to vote, although less than a quorum, or, if no stockholder
is present, by any officer entitled to preside at or to act as Secretary of such
meeting. It shall not be necessary to notify any stockholder of any adjournment
of less than thirty (30) days if the time and place of the adjourned meeting are
announced at the meeting at which adjournment is taken, unless after the
adjournment a new
 
 
-2-

--------------------------------------------------------------------------------

 
record date is fixed for the adjourned meeting. At the adjourned meeting, the
Corporation may transact any business which might have been transacted at the
original meeting.
 
2.8 Voting and Proxies.  Except as otherwise provided by the General Corporation
Law of the State of Delaware, the Certificate of Incorporation or these By-Laws,
each stockholder shall have one vote for each share of capital stock entitled to
vote and held of record by such stockholder. Each stockholder of record entitled
to vote at a meeting of stockholders may vote in person or may authorize another
person or persons to vote or act for him or her by written proxy executed by the
stockholder or his or her authorized agent and delivered to the Secretary of the
Corporation. No such proxy shall be voted or acted upon after three years from
the date of its execution, unless the proxy expressly provides for a longer
period.
 
2.9 Proxy Representation. Every stockholder may authorize another person or
persons to act for him or her by proxy in all matters in which a stockholder is
entitled to participate, whether by waiving notice of any meeting, objecting to
or voting or participating at a meeting, or expressing consent or dissent
without a meeting. The delivery of a proxy on behalf of a stockholder consistent
with telephonic or electronically transmitted instructions obtained pursuant to
procedures of the Corporation reasonably designed to verify that such
instructions have been authorized by such stockholder shall constitute execution
and delivery of the proxy by or on behalf of the stockholder. No proxy shall be
voted or acted upon after three years from its date unless such proxy provides
for a longer period. A duly executed proxy shall be irrevocable if it states
that it is irrevocable and, if, and only as long as, it is coupled with an
interest sufficient in law to support an irrevocable power. A proxy may be made
irrevocable regardless of whether the interest with which it is coupled is an
interest in the stock itself or an interest in the Corporation generally. The
authorization of a proxy may but need not be limited to specified action,
provided, however, that if a proxy limits its authorization to a meeting or
meetings of stockholders, unless otherwise specifically provided such proxy
shall entitle the holder thereof to vote at any adjourned session but shall not
be valid after the final adjournment thereof. A proxy purporting to be
authorized by or on behalf of a stockholder, if accepted by the Corporation in
its discretion, shall be deemed valid unless challenged at or prior to its
exercise, and the burden of proving invalidity shall rest on the challenger.
 
2.10 Action at Meeting.  When a quorum is present at any meeting, a plurality of
the votes properly cast for election to any office shall elect to such office
and a majority of the votes properly cast upon any question other than an
election to an office shall decide the question, except when a larger vote is
required by law, by the Certificate of Incorporation or by these By-laws. No
ballot shall be required for any election unless requested by a stockholder
present or represented at the meeting and entitled to vote in the election.
 
2.11 Nomination of Directors.  Only persons who are nominated in accordance with
the following procedures shall be eligible for election as directors. The
nomination for election to the Board of Directors of the Corporation at a
meeting of stockholders may be made by the Board of Directors or by any
stockholder of the Corporation entitled to vote for the election of directors at
such meeting who complies with the notice procedures set forth in this
Section 2.11; provided , however , that a stockholder may not nominate more than
three (3) candidates annually. Such nominations, other than those made by or on
behalf of the Board of Directors,
 
 
-3-

--------------------------------------------------------------------------------

 
shall be made by notice in writing delivered or mailed by first class United
States mail, postage prepaid, to the Secretary, and received at the principal
executive offices of the Corporation not less than sixty (60) days nor more than
ninety (90) days prior to the anniversary date of the immediately preceding
annual meeting of stockholders; provided , however , that if the annual meeting
is not held within thirty (30) days before or after such anniversary date, then
such nomination shall have been delivered to or mailed and received by the
Secretary not later than the close of business on the 10th day following the
date on which the notice of the meeting was mailed or such public disclosure was
made, whichever occurs first. Such notice shall set forth (a) as to each
proposed nominee (i) the name, age, business address and, if known, residence
address of each such nominee, (ii) the principal occupation or employment of
each such nominee, (iii) the number of shares of stock of the Corporation which
are beneficially owned by each such nominee, and (iv) any other information
concerning the nominee that must be disclosed as to nominees in proxy
solicitations pursuant to Regulation 14A under the Securities Exchange Act of
1934, as amended, including such person’s written consent to be named as a
nominee and to serve as a director if elected; and (b) as to the stockholder
giving the notice (i) the name and address, as they appear on the Corporation’s
books, of such stockholder and (ii) the class and number of shares of the
Corporation which are beneficially owned by such stockholder (and evidence of
such ownership if not also held of record by such stockholder). The Corporation
may require any proposed nominee or nominating stockholder to furnish such other
information as may reasonably be required by the Corporation to determine the
eligibility of a proposed nominee to serve as a director of the Corporation.
 
The chairman of the meeting may, if the facts warrant, determine and declare to
the meeting that a nomination was not made in accordance with the foregoing
procedure, and if he or she should so determine, he or she shall so declare to
the meeting and the defective nomination shall be disregarded.
 
2.12 Notice of Business at Annual Meetings.  At an annual meeting of the
stockholders, only such business shall be conducted as shall have been properly
brought before the meeting. To be properly brought before an annual meeting,
business must be (a) specified in the notice of meeting (or any supplement
thereto) given by or at the direction of the Board of Directors, (b) otherwise
properly brought before the meeting by or at the direction of the Board of
Directors, (c) otherwise properly brought before an annual meeting by a
stockholder. For business to be properly brought before an annual meeting by a
stockholder, if such business relates to the election of directors of the
Corporation, the procedures in Section 2.11 must be complied with. If such
business relates to any other matter, the stockholder must have given timely
notice thereof in writing to the Secretary. To be timely, a stockholder’s notice
must be delivered to or mailed and received at the principal executive offices
of the Corporation not less than sixty (60) days nor more than ninety (90) days
prior to the anniversary date of the immediately preceding annual meeting of
stockholders; provided , however , that if the annual meeting is not held within
thirty (30) days before or after such anniversary date, then for the notice by
the stockholder to be timely it must be so received not later than the close of
business on the 10th day following the date on which the notice of the meeting
was mailed or such public disclosure was made, whichever occurs first. A
stockholder’s notice to the Secretary shall set forth as to each matter the
stockholder proposes to bring before the annual meeting (a) a brief description
of the business desired to be brought before the annual meeting and the reasons
for
 
 
-4-

--------------------------------------------------------------------------------

 
conducting such business at the annual meeting, (b) the name and address, as
they appear on the Corporation’s books, of the stockholder proposing such
business, (c) the class and number of shares of the Corporation which are
beneficially owned by the stockholder and (d) any material interest of the
stockholder in such business. Notwithstanding anything in these By-Laws to the
contrary, no business shall be conducted at any annual meeting except in
accordance with the procedures set forth in this Section 2.12, except that any
stockholder proposal which complies with Rule 14a-8 of the proxy rules, or any
successor provision, promulgated under the Securities Exchange Act of 1934, as
amended, and is to be included in the Corporation’s proxy statement for an
annual meeting of stockholders shall be deemed to comply with the requirements
of this Section 2.12.
 
The chairman of the meeting shall, if the facts warrant, determine and declare
to the meeting that business was not properly brought before the meeting in
accordance with the provisions of this Section 1.12, and if he or she should so
determine, the chairman shall so declare to the meeting and any such business
not properly brought before the meeting shall not be transacted.
 
2.13 Action without Meeting.  For so long as this Corporation shall have a class
of stock registered pursuant to the provisions of the Securities Exchange Act of
1934, stockholders may not take any action by written consent in lieu of a
meeting.
 
2.14 Organization.  The Chairman of the Board, or in his or her absence a
President shall call meetings of the stockholders to order, and act as chairman
of such meeting; provided , however , that the Board of Directors may appoint
any stockholder to act as chairman of any meeting in the absence of the Chairman
of the Board. The Secretary of the Corporation shall act as secretary at all
meetings of the stockholders; provided , however , that in the absence of the
Secretary at any meeting of the stockholders, the acting chairman may appoint
any person to act as secretary of the meeting.
 
ARTICLE 3 - DIRECTORS
 
3.1 General Powers.  The business and affairs of the Corporation shall be
managed by or under the direction of a Board of Directors, who may exercise all
of the powers of the Corporation except as otherwise provided by law, the
Certificate of Incorporation or these By-Laws. In the event of a vacancy in the
Board of Directors, the remaining directors, except as otherwise provided by
law, may exercise the powers of the full Board of Directors until the vacancy is
filled.
 
3.2 Number; Election and Qualification.  The number of directors which shall
constitute the whole Board of Directors shall be determined by resolution of the
Board of Directors, but in no event shall be less than three. The directors
shall be elected at the annual meeting of stockholders by such stockholders as
have the right to vote on such election. The directors need not be stockholders
of the Corporation.
 
3.3 Terms of Office.  Except as otherwise provided in the Certificate of
Incorporation or these By-Laws, each director shall serve for a term ending on
the date of the annual meeting following the annual meeting at which such
director was elected; provided, however, that the
 
 
-5-

--------------------------------------------------------------------------------

 
term of each director shall be subject to the election and qualification of his
or her successor and to his or her earlier death, resignation or removal.
 
3.4 Vacancies.  Any vacancy in the Board of Directors, however occurring,
including a vacancy resulting from an enlargement of the Board of Directors,
shall be filled only by vote of a majority of the directors then in office,
although less than a quorum, or by a sole remaining director. A director elected
to fill a vacancy shall be elected for the unexpired term of his or her
predecessor in office.
 
3.5 Resignation.  Any director may resign by delivering his or her written
resignation to the Corporation at its principal office or to a President or
Secretary. Such resignation shall be effective upon receipt unless it is
specified to be effective at some other time or upon the happening of some other
event.
 
3.6 Regular Meetings.  The regular meetings of the Board of Directors may be
held without notice at such time and place, either within or without the State
of Delaware, as shall be determined from time to time by the Board of Directors;
provided , that any director who is absent when such a determination is made
shall be given notice of the determination. A regular meeting of the Board of
Directors may be held without notice immediately after and at the same place as
the annual meeting of stockholders.
 
3.7 Special Meetings.  Special meetings of the Board of Directors may be held at
any time and place, within or without the State of Delaware, designated in a
call by the Chairman of the Board of Directors, a Chief Executive Officer (or if
there is no Chief Executive Officer, a President), two or more directors or by
one director in the event that there is only a single director in office.
 
3.8 Notice of Special Meetings.  Notice of any special meeting of the Board of
Directors shall be given to each director by the Secretary or by the officer or
one of the directors calling the meeting. The notice shall be duly given to each
director (i) by giving notice to such director in person or by telephone at
least twenty four (24) hours in advance of the meeting, (ii) by sending a
telegram, telecopy, or telex, or delivering written notice by hand, to his or
her last known business or home address at least twenty four (24) hours in
advance of the meeting, or (iii) by mailing written notice to his or her last
known business or home address at least seventy two (72) hours in advance of the
meeting. A notice or waiver of notice of a special meeting of the Board of
Directors need not specify the purposes of the meeting.
 
3.9 Meetings by Telephone Conference Calls.  The Board of Directors or any
members of any committee of the Board of Directors designated by the directors
may participate in a meeting of the Board of Directors or such committee by
means of conference telephone, video conference or other communications
equipment by means of which all persons participating in the meeting can hear
each other. Participation by such means shall constitute presence in person at
such meeting.
 
3.10 Quorum.  A majority of the total number of the whole Board of Directors
shall constitute a quorum at all meetings of the Board of Directors. In the
event one or more of the directors shall be disqualified to vote at any meeting,
then the required quorum shall be reduced
 
 
-6-

--------------------------------------------------------------------------------

 
by one for each such director so disqualified; provided , however , that in no
case shall less than one-third (1/3) of the number of directors so fixed
constitute a quorum. In the absence of a quorum at any such meeting, a majority
of the directors present may adjourn the meeting from time to time without
further notice, other than announcement at the meeting, until a quorum shall be
present.
 
3.11 Action at Meeting.  At any meeting of the Board of Directors at which a
quorum is present, the vote of a majority of those present shall be sufficient
to take any action, unless a different vote is specified by law, the Certificate
of Incorporation or these By-Laws.
 
3.12 Action by Consent.  Any action required or permitted to be taken at any
meeting of the Board of Directors or of any committee of the Board of Directors
may be taken without a meeting, if all members of the Board or committee, as the
case may be, consent to the action in writing, and the written consents are
filed with the minutes of proceedings of the Board of Directors or committee of
the Board of Directors, as applicable.
 
3.13 Removal.  The directors of the Corporation may not be removed without cause
and may be removed for cause only by the affirmative vote of the holders of
seventy-five percent (75%) of the shares of the capital stock of the Corporation
issued and outstanding and entitled to vote generally in the election of
directors cast at a meeting of the stockholders called for that purpose.
 
3.14 Committees.  The Board of Directors may, by resolution passed by a majority
of the whole Board, designate one or more committees, each committee to consist
of one or more of the directors of the Corporation. The Board of Directors may
designate one or more directors as alternate members of any committee, who may
replace any absent or disqualified member at any meeting of the committee. In
the absence or disqualification of a member of a committee, the member or
members of the committee present at any meeting and not disqualified from
voting, whether or not he, she or they constitute a quorum, may unanimously
appoint another member of the Board of Directors to act at the meeting in the
place of any such absent or disqualified member. Any such committee, to the
extent provided in the resolution of the Board of Directors and subject to the
provisions of the General Corporation Law of the State of Delaware, shall have
and may exercise all the powers and authority of the Board of Directors in the
management of the business and affairs of the Corporation and may authorize the
seal of the Corporation to be affixed to all papers which may require it. Each
such committee shall keep minutes and make such reports as the Board of
Directors may from time to time request. Except as the Board of Directors may
otherwise determine, any committee may make rules for the conduct of its
business, but unless otherwise provided by the directors or in such rules, its
business shall be conducted as nearly as possible in the same manner as is
provided in these By-Laws for the Board of Directors.
 
3.15 Compensation of Directors.  The directors may be paid such compensation for
their services and such reimbursement for expenses of attendance at meetings as
the Board of Directors may from time to time determine. No such payment shall
preclude any director from serving the Corporation or any of its parent or
subsidiary corporations in any other capacity and receiving compensation for
such service.
 
 
-7-

--------------------------------------------------------------------------------

 
ARTICLE 4 - OFFICERS
 
4.1 Enumeration.  The officers of the Corporation shall consist of one Chief
Executive Officer or two Co-Chief Executive Officers (each of whom shall be
considered a Chief Executive Officer for purposes of these By-Laws), one
President or two Co-Presidents (each of whom shall be considered a President for
purposes of these By-Laws), a Chief Financial Officer, a Secretary and a
Treasurer. The Board of Directors may appoint other officers with such titles
and powers as it may deem appropriate, including, without limitation one or more
Vice Presidents and one or more Controllers.
 
4.2 Election.  The Chief Executive Officer or Co-Chief Executive Officers, as
the case may be, President or Co-Presidents, as the case may be, Chief Financial
Officer, Secretary and Treasurer shall be elected annually by the Board of
Directors at its first meeting following the annual meeting of stockholders.
Other officers may be appointed by the Board of Directors at such meeting or at
any other meeting.
 
4.3 Qualification.  No officer need be a stockholder of the Corporation. Any two
or more offices may be held by the same person.
 
4.4 Tenure.  Except as otherwise provided by law, by the Certificate of
Incorporation or by these By-Laws, each officer shall hold office until his or
her successor is elected and qualified, unless a different term is specified in
the vote choosing or appointing him or her, or until his or her earlier death,
resignation or removal.
 
4.5 Resignation and Removal.  Any officer may resign by delivering his or her
written resignation to the Corporation at its principal office or to a Chief
Executive Officer or the Secretary. Such resignation shall be effective upon
receipt unless it is specified to be effective at some other time or upon the
happening of some other event. Any officer may be removed at any time, with or
without cause, by vote of a majority of the entire number of directors then in
office.
 
Except as the Board of Directors may otherwise determine, no officer who resigns
or is removed shall have any right to any compensation as an officer for any
period following his or her resignation or removal, or any right to damages on
account of such removal, whether his of her compensation be by the month or by
the year or otherwise, unless such compensation is expressly provided in a duly
authorized written agreement with the Corporation.
 
4.6 Vacancies.  The Board of Directors may fill any vacancy occurring in any
office for any reason and may, in its discretion, leave unfilled for such period
as it may determine any offices other than those of Chief Executive Officer or
Co-Chief Executive Officer, as the case may be, President or Co-President, as
the case may be, Secretary and Treasurer. Each such successor shall hold office
for the unexpired term of his or her predecessor and until his or her successor
is elected and qualified, or until his or her earlier death, resignation or
removal.
 
4.7 Chairman of the Board.  The Board of Directors may appoint a Chairman of the
Board. If the Board of Directors appoints a Chairman of the Board, he or she
shall perform such duties and possess such powers as are assigned to him or her
by the Board of Directors.
 
 
-8-

--------------------------------------------------------------------------------

 
4.8 Chief Executive Officer.  The Chief Executive Officer or the Co-Chief
Executive Officers shall, subject to the direction of the Board of Directors,
have general charge and supervision of the business of the Corporation. Unless
otherwise provided by the Board of Directors, a Chief Executive Officer shall
preside at all meetings of the stockholders and, if a Chief Executive Officer is
a director and subject to the provisions of Section 4.7, at all meetings of the
Board of Directors. A Chief Executive Officer shall perform such other duties
and possess such other powers as the Board of Directors may from time to time
prescribe.
 
4.9 President.  A President shall perform such duties and possess such powers as
the Board of Directors or a Chief Executive Officer may from time to time
prescribe. In the event of the absence, inability or refusal to act of all Chief
Executive Officers, a President shall perform the duties of a Chief Executive
Officer and when so performing shall have all the powers of and be subject to
all the restrictions upon the office of Chief Executive Officer.
 
4.10 Chief Financial Officer.  The Chief Financial Officer shall perform such
duties and possess such powers as the Board of Directors or a Chief Executive
Officer may from time to time prescribe. The Chief Financial Officer shall have
the custody of the corporate funds and securities; shall keep full and accurate
all books and accounts of the Corporation as shall be necessary or desirable in
accordance with applicable law or generally accepted accounting principles;
shall deposit all monies and other valuable effects in the name and to the
credit of the Corporation as may be ordered by the Chairman of the Board or the
Board of Directors; shall cause the funds of the Corporation to be disbursed
when such disbursements have been duly authorized, taking proper vouchers for
such disbursements; and shall render to the Board of Directors, at its regular
meeting or when the Board of Directors so requires, an account of the
Corporation.
 
4.11 Vice Presidents.  Any Vice President shall perform such duties and possess
such powers as the Board of Directors, a Chief Executive Officer or a President
may from time to time prescribe. The Board of Directors may assign to any Vice
President the title of Executive Vice President, Senior Vice President or any
other such title.
 
4.12 Controllers.  Any Controller shall perform such duties and possess such
powers as the Board of Directors, a Chief Executive Officer or any Vice
President may from time to time prescribe. The Board of Directors may assign to
any Controller the title of Assistant Controller or any other such title.
 
4.13 Secretary.  The Secretary shall perform such duties and possess such powers
as the Board of Directors or a Chief Executive Officer may from time to time
prescribe. In addition, the Secretary shall perform such duties and have such
powers as are incident to the office of the Secretary, including without
limitation the duty and power to give notices of all meetings of stockholders
and special meetings of the Board of Directors, to attend all meetings of
stockholders and the Board of Directors and keep a record of the proceedings, to
maintain a stock ledger and prepare lists of stockholders and their addresses as
required, to be custodian of corporate records and the corporate seal and to
affix and attest to the same on documents.
 
 
-9-

--------------------------------------------------------------------------------

 
In the event of the absence, inability or refusal to act of the Secretary at any
meeting of stockholders or directors, the person presiding at the meeting shall
designate a temporary secretary to keep a record of the meeting.
 
4.14 Treasurer.  The Treasurer shall perform such duties and possess such powers
as the Board of Directors, a Chief Executive Officer or the Chief Financial
Officer may from time to time prescribe. In addition, the Treasurer shall
perform such duties and have such powers as are incident to the office of
Treasurer, including without limitation the duty and power to keep and be
responsible for all funds and securities of the Corporation, to deposit funds of
the Corporation in depositories selected in accordance with these By-Laws, to
disburse such funds as ordered by the Board of Directors, to make proper
accounts of such funds, and to render as required by the Board of Directors
statements of all such transactions and of the financial condition of the
Corporation. Unless the Board of Directors has designated another officer as
Chief Financial Officer, the Treasurer shall be the Chief Financial Officer of
the Corporation.
 
In the event of the absence, inability or refusal to act of the Treasurer, the
Board of Directors shall appoint a temporary treasurer, who shall perform the
duties and exercise the powers of the Treasurer.
 
4.15 Other Officers, Assistant Officers and Agents.  Officers, assistant
officers and agents, if any, other than those whose duties are provided for in
these By-laws, shall have such authority and perform such duties as may from
time to time be prescribed by resolution of the Board of Directors.
 
4.16 Salaries.  Officers of the Corporation shall be entitled to such salaries,
compensation or reimbursement as shall be fixed or allowed from time to time by
the Board of Directors.
 
ARTICLE 5 - CAPITAL STOCK
 
5.1 Issuance of Stock.  Unless otherwise voted by the stockholders and subject
to the provisions of the Certificate of Incorporation, the whole or any part of
any unissued balance of the authorized capital stock of the Corporation or the
whole or any part of any unissued balance of the authorized capital stock of the
Corporation held in its treasury may be issued, sold, transferred or otherwise
disposed of by vote of the Board of Directors in such manner, for such
consideration and on such terms as the Board of Directors may determine.
 
5.2 Certificates of Stock.  Every holder of stock of the Corporation shall be
entitled to have a certificate, in such form as may be prescribed by law and by
the Board of Directors, certifying the number and class of shares owned by him
or her in the Corporation. Each such certificate shall be signed by, or in the
name of the Corporation by, the Chairman of the Board of Directors, a Chief
Executive Officer or a President, and the Treasurer or the Secretary of the
Corporation. Any or all of the signatures on the certificate may be a facsimile.
 
Each certificate for shares of stock which are subject to any restriction on
transfer pursuant to the Certificate of Incorporation, the By-Laws, applicable
securities laws or any agreement among any number of stockholders or among such
holders and the Corporation shall
 
 
-10-

--------------------------------------------------------------------------------

 
have conspicuously noted on the face or back of the certificate either the full
text of the restriction or a statement of the existence of such restriction.
 
5.3 Transfers.  Except as otherwise established by rules and regulations adopted
by the Board of Directors, and subject to applicable law, shares of stock may be
transferred on the books of the Corporation by the surrender to the Corporation
or its transfer agent of the certificate representing such shares properly
endorsed or accompanied by a written assignment or power of attorney properly
executed, and with such proof of authority or the authenticity of signature as
the Corporation or its transfer agent may reasonably require. Except as may be
otherwise required by law, by the Certificate of Incorporation or by these
By-Laws, the Corporation shall be entitled to treat the record holder of stock
as shown on its books as the owner of such stock for all purposes, including the
payment of dividends and the right to vote with respect to such stock,
regardless of any transfer, pledge or other disposition of such stock, until the
shares have been transferred on the books of the Corporation in accordance with
the requirements of these By-Laws.
 
5.4 Lost, Stolen or Destroyed Certificates.  The Corporation may issue a new
certificate of stock in place of any previously issued certificate alleged to
have been lost, stolen, or destroyed, upon such terms and conditions as the
Board of Directors may prescribe, including the presentation of reasonable
evidence of such loss, theft or destruction and the giving of such indemnity as
the Board of Directors may require for the protection of the Corporation or any
transfer agent or registrar.
 
5.5 Record Date.  The Board of Directors may fix in advance a date as a record
date for the determination of the stockholders entitled to notice of or to vote
at any meeting of stockholders, or entitled to receive payment of any dividend
or other distribution or allotment of any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action.
Such record date shall not be more than sixty (60) nor less than ten (10) days
before the date of such meeting, nor more than sixty (60) days prior to any
other action to which such record date relates.
 
If no record date is fixed, the record date for determining stockholders
entitled to notice of or to vote at a meeting of stockholders shall be at the
close of business on the day before the day on which notice is given, or, if
notice is waived, at the close of business on the day before the day on which
the meeting is held. The record date for determining stockholders for any other
purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating to such purpose.
 
A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.
 
5.6 Dividends.  Subject to limitations contained in the General Corporation Law
of the State of Delaware, the Certificate of Incorporation and these By-laws,
the Board of Directors may declare and pay dividends upon the shares of capital
stock of the Corporation, which
 
 
-11-

--------------------------------------------------------------------------------

 
dividends may be paid either in cash, in property or in shares of the capital
stock of the Corporation.
 
ARTICLE 6 - GENERAL PROVISIONS
 
6.1 Fiscal Year.  Except as from time to time otherwise designated by the Board
of Directors, the fiscal year of the Corporation shall begin on the first day of
January in each year and end on the last day of December in each year.
 
6.2 Corporate Seal.  The corporate seal shall be in such form as shall be
approved by the Board of Directors.
 
6.3 Waiver of Notice.  Whenever any notice whatsoever is required to be given by
law, by the Certificate of Incorporation or by these By-Laws, a waiver of such
notice either in writing signed by the person entitled to such notice or such
person’s duly authorized attorney, or by telegraph, cable or any other available
method, whether before, at or after the time stated in such waiver, or by the
appearance of such person at such meeting in person or by proxy, shall be deemed
equivalent to such notice. Any member of the Board of Directors or any committee
thereof who is present at a meeting shall be conclusively presumed to have
waived notice of such meeting except when such member attends for the express
purpose of objecting at the beginning of the meeting to the transaction of any
business because the meeting is not lawfully called or convened. Such member
shall be conclusively presumed to have assented to any action taken unless his
or her dissent shall be entered in the minutes of the meeting or unless his or
her written dissent to such action shall be filed with the person acting as the
secretary of the meeting before the adjournment thereof or shall be forwarded by
registered mail to the Secretary of the Corporation immediately after the
adjournment of the meeting. Such right to dissent shall not apply to any member
who voted in favor of such action.
 
6.4 Voting of Securities.  Except as the directors may otherwise designate, a
Chief Executive Officer or Treasurer may waive notice of, and act as, or appoint
any person or persons to act as, proxy or attorney-in-fact for this Corporation
(with or without power of substitution) at, any meeting of stockholders or
shareholders of any other Corporation or organization, the securities of which
may be held by this Corporation.
 
6.5 Evidence of Authority.  A certificate by the Secretary, or a temporary
secretary, as to any action taken by the stockholders, directors, a committee or
any officer or representative of the Corporation shall, as to all persons who
rely on the certificate in good faith, be conclusive evidence of such action.
 
6.6 Certificate of Incorporation.  All references in these By-Laws to the
Certificate of Incorporation shall be deemed to refer to the Certificate of
Incorporation of the Corporation, as amended or restated and in effect from time
to time.
 
6.7 Transactions with Interested Parties.  No contract or transaction between
the Corporation and one or more of the directors or officers, or between the
Corporation and any other Corporation, partnership, association, or other
organization in which one or more of the directors or officers are directors or
officers, or have a financial interest, shall be void or voidable
 
 
-12-

--------------------------------------------------------------------------------

 
solely for this reason, or solely because the director or officer is present at
or participates in the meeting of the Board of Directors or a committee of the
Board of Directors which authorizes the contract or transaction or solely
because his, her or their votes are counted for such purpose, if:
 
(1) The material facts as to his, her or their relationship or interest and as
to the contract or transaction are disclosed or are known to the Board of
Directors or the committee, and the Board of Directors or committee of the Board
of Directors in good faith authorizes the contract or transaction by the
affirmative votes of a majority of the disinterested directors, even though the
disinterested directors be less than a quorum;
 
(2) The material facts as to his, her or their relationship or interest and as
to the contract or transaction are disclosed or are known to the stockholders
entitled to vote thereon, and the contract or transaction is specifically
approved in good faith by vote of the stockholders; or
 
(3) The contract or transaction is fair as to the Corporation as of the time it
is authorized, approved or ratified by the Board of Directors, a committee of
the Board of Directors, or the stockholders.
 
Common or interested directors may be counted in determining the presence of a
quorum at a meeting of the Board of Directors or of a committee which authorizes
the contract or transaction.
 
6.8 Severability. Any determination that any provision of these By-Laws is for
any reason inapplicable, illegal or ineffective shall not affect or invalidate
any other provision of these By-Laws.
 
6.9 Pronouns.  All pronouns used in these By-Laws shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person or persons may require.
 
6.10 Contracts.  In addition to the powers otherwise granted to officers
pursuant to Article 4 hereof, the Board of Directors may authorize any officer
or officers, or any agent or agents, of the Corporation to enter into any
contract or to execute and deliver any instrument in the name of and on behalf
of the Corporation, and such authority may be general or confined to specific
instances.
 
6.11 Loans.  The Corporation may lend money to, or guarantee any obligation of,
or otherwise assist any officer or other employee of the Corporation or of its
subsidiaries, including any officer or employee who is a Director of the
Corporation or its subsidiaries, whenever, in the judgment of the Directors,
such loan, guaranty or assistance may reasonably be expected to benefit the
Corporation. The loan, guaranty or other assistance may be with or without
interest, and may be unsecured, or secured in such manner as the Board of
Directors shall approve, including, without limitation, a pledge of shares of
stock of the Corporation. Nothing in this section shall be deemed to deny, limit
or restrict the powers of guaranty or warranty of the Corporation at common law
or under any statute.
 
 
-13-

--------------------------------------------------------------------------------

 
6.12 Inspection of Books and Records.  The Board of Directors shall have power
from time to time to determine to what extent and at what times and places and
under what conditions and regulations the accounts and books of the Corporation,
or any of them, shall be open to the inspection of the stockholders; and no
stockholder shall have any right to inspect any account or book or document of
the Corporation, except as conferred by the laws of the State of Delaware,
unless and until authorized so to do by resolution of the Board of Directors or
of the stockholders of the Corporation.
 
6.13 Section Headings.  Section headings in these By-laws are for convenience of
reference only and shall not be given any substantive effect in limiting or
otherwise construing any provision herein.
 
6.14 Inconsistent Provisions.  In the event that any provision of these By-laws
is or becomes inconsistent with any provision of the Restated Certificate of
Incorporation, the General Corporation Law of the State of Delaware or any other
applicable law, the provision of these By-laws shall not be given any effect to
the extent of such inconsistency but shall otherwise be given full force and
effect.
 
ARTICLE 7 - AMENDMENTS
 
These By-Laws may be altered, amended or repealed or new By-Laws may be adopted
by (a) the affirmative vote of a majority of the directors present at any
regular or special meeting of the Board of Directors at which a quorum is
present or (b) by the affirmative vote of the holders of a majority of the
shares of the capital stock of the Corporation issued and outstanding.
 
 
 
 
 
 
 
-14-

--------------------------------------------------------------------------------

 